DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/30/2022.
Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention in question is for a gaming method and system comprising receiving at a computing device from a server a hive manifest specifying one or more conditions and rules for game level generation using hexagonal terrain tiles stored locally on the computing device with the manifest not including the tiles.  The computing device identifying locally stored tiles from the pool of tiles using the conditions and rules and retrieving tile definition data corresponding to the identified tiles.  Further the computing device generating a game level using the retrieved terrain tile definition data by instantiating a subset of terrain tiles of the set of terrain tiles as a sub-level of the game level.  The closest prior art of record, Sommers (US Pat. No. 8,368,686 B2), teaches a game comprising a local computing device and a server wherein rules from a server are transmitted to the computing device for the purpose of generating terrain using locally stored terrain information.  However, Sommers and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination with the functions of applicant’s claimed invention being different from the terrain generating steps of Sommers with specific focus on the pool of terrain tiles and associated information and how the tiles are used to create the terrain via sub-level generation.  Specifically as a combination it is non-obvious with examiner agreeing with arguments raised by applicant regarding amended language overcoming the current prior art.
As per 101 examiner finds a practical application in light of amended features with applicant’s state reasoning presenting an improvement in the computing art beyond the identified judicial exemption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/3/2022